The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable John S. Covington, Judge of the Nineteenth Judicial District Court, for the Parish of East Baton Rouge, to transmit to the Supreme Court of Louisiana, on or before the 9th day of October, 1972, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of s'aid Court and the respondent through counsel shall show cause, in this court, on the date aforesaid, at 11 o’clock A. M., why the relief prayed for in the petition of the relator should not be granted.
DIXON, J., dissents from the granting of this writ. Defendant is charged with the "theft of entertainment services” by entering a football game with the i. d. card of another. A necessary element of theft is the intent to deprive the other of the object permanently. LSU can still entertain with football. There are numerous lawful ways the university may prevent the transfer of i. d.’s, but nothing has been stolen in this case.